Citation Nr: 1103084	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than November 28, 
1990 for service connection for headaches 

2.  Entitlement to an effective date earlier than October 29, 
1992 for service connection for chronic lumbar strain.  

3.  Entitlement to an effective date earlier than November 29, 
2004, for an award of a 100 percent schedular rating for 
psychotic disorder.  

4.  Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied and effective date earlier than November 
28, 1990 for service connection for headaches (erroneously 
styling the issue in terms of new and material evidence to 
reopen); denied an effective date earlier than October 29, 1992 
for service connection for chronic lumbar strain (erroneously 
styling the issue in terms of new and material evidence to 
reopen); denied an effective date earlier than November 29, 2004 
for service connection for psychosis (NOS, due to in-service head 
trauma, headaches, and tinnitus); and proposed adjudication that 
the Veteran was incompetent to handle disbursement of VA funds, 
which was finalized by rating decision dated in February 2006 
that found the Veteran was incompetent.  

The issue of whether the Veteran is competent for the purpose of 
the receipt of direct payment of VA disability compensation 
benefits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.




FINDINGS OF FACT

1.  In a February 1994 rating decision, the RO awarded the 
Veteran a 10 percent rating for service connected headaches, 
effective November 28, 1990, and a 10 percent rating for lumbar 
strain, effective November 29, 1992.  He did not appeal these 
decisions.  

2.  In the absence of a timely appeal of the February 1994 rating 
decision, this decision is final, and an effective date prior to 
November 28, 1990 for the grant of a 10 percent rating for 
headaches is legally precluded.  

3.  In the absence of a timely appeal of the February 1994 rating 
decision, this decision is final, and an effective date prior to 
November 29, 1992 for lumbar strain is legally precluded.  

4.  By rating decision dated in June 2000, a 70 percent rating 
was assigned for psychotic disorder (NOS, due to in-service head 
trauma, with headaches and tinnitus).  The Veteran was notified 
of this action and of his appellate rights, but did not file a 
timely appeal.  

5.  On December 15, 2003, but not earlier, it became factually 
ascertainable from the evidence of record that the Veteran was 
entitled to a 100 percent disability rating for service-connected 
psychotic disorder (NOS, due to in-service head trauma, with 
headaches and tinnitus).  


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to November 
28, 1990 for the grant of a 10 percent rating for headaches have 
not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 20.302, 20.1103 (2010); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

2.  The legal criteria for an effective date prior to November 
29, 1992 for the grant of a 10 percent rating for chronic lumbar 
strain have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302, 20.1103 
(2010); Rudd, 
20 Vet. App. 296.  

3.  The criteria for an effective date of December 15, 2003, and 
no earlier, have been met for a 100 percent rating for psychotic 
disorder (NOS, due to in-service head trauma, with headaches and 
tinnitus).  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.130, Diagnostic Code (Code) 9304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Regarding the claims for earlier effective dates for service 
connection for headaches and lumbar strain, the U. S. Court of 
Appeals for Veterans Claims (Court) has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  As will be seen, this is the basis for the 
denial of these claims, and the VCAA does not apply.  

Regarding the claim for an earlier effective date for an award of 
a 100 percent rating for psychosis, it is noted that this claim 
is from an increase for disability that was received in November 
2004.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was 
advised of VA's duties to notify and assist in the development of 
the claim prior to the initial adjudication of his claim for 
increase.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
A March 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  

Here, the Board also notes that the Veteran's claim for an 
earlier effective date is a downstream issue from his claim of 
entitlement to a higher evaluation for his service-connected 
psychosis.  In this regard, the Board notes that VA awarded a 100 
percent evaluation for the Veteran's psychosis, and the Veteran 
subsequently filed a notice of disagreement arguing he warranted 
an earlier effective date for the increased rating.  In these 
type of circumstances, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003.  

Effective Date Laws and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received within 
one year from such date.  Otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

For cases involving service connection, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for the grant of 
service connection is the day following separation from active 
service or the date entitlement arose, if the claim is received 
within one year after separation from service; otherwise, it is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  Id.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  
38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.1(p) defines application as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States 
Court of Appeals for Veterans Claims (Court) provided significant 
legal precedent with regard to the adjudication of claims for an 
earlier effective date for a VA benefit already granted, where 
there is of record a prior final RO decision or Board decision 
which considered and denied a claim for that identical benefit.  
In Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for various 
disabilities.  A previous rating decision that assigned an 
effective date for a grant of service connection became final.  

The Court further indicated that under the established law there 
were only two available means by which, in pursuing earlier 
effective date claims, a veteran could attempt to overcome the 
finality of a previous RO decision that assigned the effective 
dates for service connection - through a request for revision of 
those decisions based on an allegation of CUE, or claim to reopen 
them based upon new and material evidence.  Of those two, because 
the proper effective date for an award based on a claim to reopen 
cannot be earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of an 
earlier effective date.  In Rudd, the veteran had not argued at 
any point that his request for an earlier effective date should 
be construed as a motion to revise based on CUE.  The Court 
concluded that the only remaining possibility was that the 
veteran's claims each were to be processed as a "freestanding 
claim" for earlier effective dates - but such a possibility would 
vitiate the rule of finality, as it applied to the previous final 
RO rating decisions.  Because the claimant had not raised a 
proper claim for the earlier effective date sought, the Court 
determined that there was no basis for consideration of a 
veteran's effective date claims on the merits, and that the 
claims must be dismissed. 

Effective Dates for Service Connection for Headaches and Lumbar 
Strain

The basic facts regarding these issues are not in dispute.  
Service connection for headaches, rated noncompensable (0 
percent), was granted in a September 1992 rating decision, 
effective November 28, 1990.  By rating decision dated in 
February 1994, the RO increased the evaluation for headaches due 
to brain trauma to 10 percent, effective November 28, 1990.  That 
same February 1994 decision also granted service connection for 
lumbar strain, initially rated 10 percent disabling.  After 
receiving notice of the February 1994 decision, the Veteran did 
not disagree with these determinations.  

In a June 2000 rating decision, the disability associated with 
the Veteran's headaches was included in a 70 percent evaluation 
for psychotic disorder (NOS, due to in-service head trauma).  
Following this decision the Veteran indicated his disagreement 
with the effective date of this award.  In a February 2003 rating 
decision, the RO denied earlier effective dates for headaches and 
lumbar strain (erroneously stating that new and material evidence 
had not been submitted to reopen claims for earlier effective 
dates for headaches and lumbar strain).  The RO determined that 
claims for earlier effective dates for headaches and lumbar 
strain were submitted in November 2004.  These claims are 
attempted freestanding claims for earlier effective dates, so are 
not valid claims, as they attempt to vitiate the rule of 
finality.  See Rudd at 300.  

The only way the Veteran could attempt to overcome the finality 
of the February 1994 rating decision in an attempt to gain an 
earlier effective date is to request a revision of that decision 
based on clear and unmistakable error (CUE).  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also 38 
U.S.C.A. 
§ 5109A(a) (West 2002) ("a decision by the Secretary . . . is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior decision 
shall be reversed or revised").

Neither the Veteran nor his representative has asserted that the 
February 1994 rating decision contained CUE.  Thus, the Veteran 
is legally and factually precluded from receiving an effective 
date earlier than November 28, 1990 for the grant of a 10 percent 
rating for headaches, or earlier than November 29, 1992 for a 
grant of service connection for lumbar strain.  As noted, the 
Court has held that in a case where the law, as opposed to the 
facts, is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the Veteran did not appeal the February 1994 decision 
assignment of effective dates for service connection for 
headaches and lumbar strain, that decision became final.  As 
noted in the Rudd decision, the Veteran is not without recourse, 
"as he remains free to file a motion to revise based upon clear 
and unmistakable error" with respect to the February 1994 rating 
decision which assigned the effective dates for 10 percent 
ratings for headaches and lumbar strain, respectively.  Rudd at 
300.  

Effective Date Prior to November 29, 2004 
for a 100 Percent Rating for Psychotic Disorder 

Service connection for a psychotic disorder, NOS, due to in-
service head injury, with headaches and tinnitus due to head 
trauma, was granted by the RO in a June 2000 rating decision.  A 
70 percent disability rating was assigned at that time.  The 
Veteran did not disagree with the 70 percent award, and the 
decision became final.  

Correspondence received from the Veteran on November 29, 2004 was 
taken by the RO as a claim for increased rating for his psychotic 
disability.  Thus, that date was determined to serve as the date 
of claim.  Again, 38 C.F.R. § 3.400(0)(2) provides that the 
effective date with respect to an increase in disability will be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date, otherwise the effective date for 
the increased rating is the date of receipt of claim.  Thus, 
under 
38 C.F.R. § 3.400(0)(2), it is necessary to determine whether an 
increase in the Veteran's psychotic disability became factually 
ascertainable in the year prior to December 24, 2004.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  The Court 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, school 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike settings); inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Codes 9210-9304.  

VA outpatient treatment records dated from April 2002 to June 
2004 have been received and associated with the claims folder.  
These records show that the problems associated with the 
Veteran's psychotic disability were reviewed in June 2003.  At 
that time, it was noted that the Veteran was on no medications 
and denied loss of sleep, poor appetite, guilt, and hopelessness.  
It was noted that his energy was good, his mood was good and he 
was able to concentrate.  The Veteran denied any depression.  He 
was again seen on December 15, 2003, at which time he reported 
having had no sleep for three days, racing thoughts, mood swings, 
anxiety and feelings that he had failed his wife.  Mental status 
examination showed that his thinking was tangential and speech 
was pressured.  He stated that he had a history of visions since 
childhood and believed that he had the gift of prophecy from God.  
He was grandiose in his beliefs and his affect was very anxious.  
He did deny suicidal and homicidal ideation.  Medication was 
suggested.  

The outpatient treatment report dated on December 15, 2003 shows 
a significant increase in the disability associated with the 
Veteran's psychosis, which was essentially confirmed on 
examination by VA in June 2005.  As such, the Board finds that 
this represents the date it became factually ascertainable that 
an increase to 100 percent in disability had occurred.  
Outpatient records six months earlier clearly showed that the 
Veteran's disability had not reached this level of severity.  
Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) serve as a 
basis for an earlier effective date here, but not earlier than 
December 15, 2003.

The Board has also contemplated whether any evidence of record 
prior to December 15, 2003 could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  Prior 
to December 15, 2003, a June 2000 rating decision set the 
disability rating for the Veteran's psychosis at 70 percent.  The 
Veteran failed to perfect an appeal with respect to that 
determination.  Thus, the June 2000 rating decision is final.  
See 38 U.S.C.A. § 7104.  Due to the finality of that decision, an 
effective date prior to June 2000 is not possible here.  
Accordingly, the question for consideration is whether any 
document of record received following the June 2000 denial but 
prior to December 15, 2003 could be construed as an informal 
claim.  In this regard, the Board observes that VA outpatient 
treatment records dated from April 2002 deal primarily with 
physical disabilities rather than psychiatric impairment.  

In consideration of the above, it is again noted that any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal claim 
must identify the benefit sought. 38 C.F.R. § 3.155.  After 
reviewing the record, the Board concludes that there are no 
testimonial documents submitted between the June 2000 denial but 
prior to December 15, 2003 treatment record indicating an intent 
to claim an increased rating for psychosis.  Therefore, 
assignment of an earlier effective date is not possible under 38 
C.F.R. § 3.155.  In sum, the record shows an increase in 
disability as of December 15, 2003, but not earlier.  To this 
extent, the evidence supports an earlier effective date of 
December 15, 2003 for the 100 percent rating for service-
connected psychotic disorder.  


ORDER

An effective date earlier than November 28, 1990 for service 
connection for headaches is denied.  

An effective date earlier than October 29, 1992 for service 
connection for chronic lumbar strain is denied.  

An earlier effective date of December 15, 2003 for a 100 percent 
schedular rating for psychotic disorder is granted.  


REMAND

Under the law, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including the capacity to manage 
disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2010).  Unless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the question 
by the responsible medical authorities.  38 C.F.R. § 3.353(c) 
(2010).  Determinations relative to incompetency should be based 
upon all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts relating 
to commitment or hospitalization and the holding of incompetency.  
Id.  There is a presumption in favor of competency, and where 
reasonable doubt arises regarding a beneficiary's mental capacity 
to contract or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  See 38 C.F.R. 
§ 3.353(d) (2010).

Service connection is currently in effect for psychosis, NOS, 
rated as 100 percent disabling.  The Veteran's competency was 
first questioned during a July 2005 examination at which times 
symptoms compatible with the total rating for the disability were 
demonstrated.  When assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that a medical opinion that contains 
only data and conclusions is not entitled to any weight.  "It is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 395 (2008).  

The July 2005 psychiatric report includes an opinion that, due to 
his delusions and mental condition, it was not believed that the 
Veteran was capable of managing VA benefits in his best interest.  
The report documents delusions such as flight of ideation and 
reports of "visions," but the Veteran was oriented as to 
person, place, time, and situation, and other cognitive functions 
appeared to be intact.  Following the incompetency rating, the RO 
attempted, in error, to name the Veteran's former, not current, 
spouse as his fiduciary, and when the Veteran objected, has not 
attempted to name any other responsible party.  This occurred in 
March 2006 so that it appears that for the past five years the 
Veteran has continued to handle his funds without incident.  The 
Board does not find that this is clear, convincing evidence that 
leaves no doubt as to the Veteran's incompetency.  Significantly 
no VA outpatient treatment records following the date of this 
examination report have been associated with the claims folder.  

Thus, there is insufficient evidence of record regarding the 
issue of whether the Veteran is incompetent.  While there is one 
medical opinion to this effect, it was made over five years ago 
and is not found to be sufficient.  The Board cannot resolve this 
conflict without further medical comment concerning the matter, 
especially since this appeal has been ongoing for several years 
with the unfortunate consequence that another VA examination is 
needed to determine the current severity of the Veteran's 
psychiatric disability.  As such, the Board finds that a VA 
examination is necessary to adjudicate this appeal.  After 
reviewing the Veteran's claims file and conducting a psychiatric 
examination, the VA examiner should opine as to whether the 
Veteran is competent to handle disbursement of his VA funds.  

Accordingly, the issue of competency is REMANDED for the 
following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he is competent to handle 
disbursement of VA funds.  The appropriate 
documents in the claims folder should be 
made available to and reviewed by the 
examiner.  All findings, conclusions, and 
opinions regarding competency should be 
supported by a rationale, and should be 
set forth in a legible report.

2.  Then, the RO/AMC should adjudicate the 
issue of the Veteran's competency to 
handle direct receipt of VA funds.  If the 
benefit sought on appeal is not granted, 
the RO/AMC should issue the Veteran and 
his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


